DETAILED ACTION
Reasons for Allowance
Claim1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 14, and 18 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a method, server, or system, further comprising wherein the one or more shader parameters of the second render portion of the image frame are modified without modifying one or more shader parameters of the first render portion of the image frame, wherein said modifying the one or more shader parameters of the second render portion of the image frame occurs before encoding the image frame, wherein said modifying the one or more shader parameters of the second render portion changes a level of complexity of the image frame being generated by the shader, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 14 and 18).  It is noted that the closest prior art, Shoshan (US Pub. 2015/0177822), shows method for adjusting complexity of content rendered by a graphical processing unit (GPU), comprising: receiving, by a shader of the GPU, an instruction from a central processing unit (CPU) to generate an image frame for a scene of a game; generating, by the shader of the GPU, a first render portion of the image frame in response to said receiving the instruction from the CPU; during the generation of the first render portion of the image frame and before generation of a second render portion of the image frame, tracking, by the shader, one or more metrics affecting the image frame; and while the second render portion of the image frame is being generated, modifying, by the shader, the one or more shader parameters of the second render portion of the image frame.  However, Shoshan fails to disclose or suggest determining, during the generation of the first render portion of the image frame and before the generation of the second render portion of the image frame, that one or more shader parameters of the second render portion of the image frame are to be modified, wherein the one or more shader parameters of the second render portion of the image frame are determined to be modified based on the one or more metrics; wherein the one or more shader parameters of the second render portion of the image frame are modified without modifying one or more shader parameters of the first render portion of the image frame, wherein said modifying the one or more shader parameters of the second render portion of the image frame occurs before encoding the image frame, wherein said modifying the one or more shader parameters of the second render portion changes a level of complexity of the image frame being generated by the shader.
The remaining claims depend, either directly or indirectly from one of the above independent claims and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613